Citation Nr: 1644879	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  12-35 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for residual of fracture, right fifth metacarpal.

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for Hepatitis C.

3.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claim for increased evaluation for residual of fracture right fifth metacarpal, reopened the claim for service connection for Hepatitis C and denied service connection for Hepatitis C.  The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen, and will do so in the decision below.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

The issues of entitlement to a compensable evaluation for residual of fracture, right fifth metacarpal, and service connection for Hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The July 1996 rating decision that denied service connection for a back disability is final. 

2.  Evidence received since the July 1996 decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The unappealed July 1996 RO decision that denied service connection for Hepatitis C is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).

2.  The additional evidence received since the July 1996 rating decision that denied service connection for Hepatitis C is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) .

In this decision, the Board has reopened the Veteran's claim of service connection for a back disability, and has remanded it for further development; therefore, further notice or assistance is unnecessary to assist the Veteran in substantiating the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

II.  Application to Reopen

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287   (Fed. Cir. 2009).

In a July 1996 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hepatitis C.  At the time of the July 1996 denial, the evidence before the RO included service treatment records (STRs) showing no diagnosis or treatment for hepatitis C, and a December 1995 letter and accompanying laboratory test reflecting that the Veteran tested positive for the Hepatitis C antibody.  The RO denied entitlement to service connection on the basis that there was no evidence of a diagnosis in service, nor was there a relationship between the positive test and service.  The Veteran was notified of the denial in an August 2016 letter but did not appeal, and did not submit new and material evidence within the one year appeal period.  The denial therefore became final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.

Evidence received more than one year following the July 1996 rating decision includes several statements from the Veteran and his spouse which assert his Hepatitis C is due to in-service immunizations with an air gun and no changing of needles, and/or an in-service dental procedure for filling in which anesthetic shots were administered.  See, e.g., May 2010 VA Form 21-0820; June 2010 VA Form 21-4138; December 2012 VA Form 9 (substantive appeal).  In addition, the Veteran submitted private medical records showing treatment for chronic Hepatitis C, including a September 2010 statement from the Veteran's treating physician which indicates that the Veteran was exposed to unsanitary needles during service.

The Board finds that the foregoing evidence is new and material.  The Veteran and his spouse's statements with respect to his symptoms are competent evidence within his personal experience.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The statements are also presumed credible for purposes of reopening.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Such statements reflecting the usage of unsanitary needles in services suggests an in-service injury.  Additionally, the September 2010 statement from the Veteran's treating physician suggests a nexus to service.  The lay and medical statements, accompanied by the additional treatment records, constitute additional evidence that could reasonably substantiate the claim by triggering VA's duty to provide an examination as to the etiology of his Hepatitis C as part of its duty to assist.  Shade, 24 Vet. App. at 118 (VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement).  As the evidence is new and material, the criteria for reopening have therefore been met.


ORDER

The application to reopen a previously denied claim of service connection for hepatitis C is granted.


REMAND

As noted above, the Veteran has chronic Hepatitis C that may be associated with service.  A remand of this claim for a VA examination as to the nature and etiology of this disability is therefore warranted.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Regarding the claim for compensable evaluation for residual of fracture, right fifth metacarpal, the Veteran has asserted that his disability is more severe than currently evaluated.  In his December 2012 substantive appeal (VA Form 9), the Veteran asserted that he has lost use of his right hand.  Although the Veteran's disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5230, which contains only a noncompensable rating, a note to the criteria for rating ankylosis of individual digits provides that VA should consider whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Moreover, the Veteran was last afforded a VA examination for residual of fracture, right fifth metacarpal in July 2010, over 6 years ago.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when, as here, the evidence suggests an increase in severity since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, a new and contemporaneous examination should be administered to determine the manifestations and level of severity associated with the Veteran's residual of fracture, right fifth metacarpal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records from the Jacksonville, Florida VA Medical Center dating from December 2010 and associate them with the file.

2.  Attempt to obtain any of the Veteran's outstanding private medical treatment records.  If any of these records cannot be obtained, all efforts to obtain them must be documented in the claims file, including any negative responses received, and 	the Veteran must be notified of this fact, and that he is ultimately responsible for providing the records.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his Hepatitis C.  It is imperative that the claims file, including a copy of this REMAND, be made available to the examiner for review. The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

The examiner must render an opinion as to whether 	it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's Hepatitis C had its onset during active service or is related to an in-service disease or injury to include in-service immunizations with an air gun and no changing of needles, and/or an in-service dental procedure for filling in which anesthetic shots were administered.

The examiner should provide a complete explanation for any opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  Schedule the Veteran for an appropriate VA examination to evaluate the Veteran's residual of fracture, right fifth metacarpal.  The claims folder must be made available to the examiner in conjunction with the examination.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.

The examination should be conducted in accordance with the current disability benefits questionnaire.

5.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


